314 S.W.3d 437 (2010)
Thomas BOPP, Claimant/Appellant,
v.
STAFFING SOLUTIONS SOUTHWEST, INC., Employer/Respondent, and
Division of Employment Security, Respondent/Respondent.
Nos. ED 94083, ED 94085.
Missouri Court of Appeals, Eastern District, Division One.
June 29, 2010.
John J. Ammann, Saint Louis University Law Clinic, St. Louis, MO, for appellant.
Gregory D. Ballew, Christopher R. Howard, Fisher & Phillips LLP, Kansas City, MO, for respondent Staffing Solutions.
Larry R. Ruhmann, Jefferson City, MO, for respondent Missouri of Labor and Industrial Relations, Division of Employment Security.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
In this consolidated appeal, claimant, Thomas Bopp, appeals from two orders of the Labor and Industrial Relations Commission (the Commission). The first order disqualified him from receiving unemployment benefits and affirmed the decision of the Appeals Tribunal of the Division of Employment Security (the Appeals Tribunal) that claimant left work voluntarily without good cause attributable to the work or his employer. The second order affirmed the decision of the Appeals Tribunal that claimant was overpaid benefits. The orders of the Commission are supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the orders of the Commission pursuant to Rule 84.16(b).